Citation Nr: 0834528	
Decision Date: 10/07/08    Archive Date: 10/16/08

DOCKET NO.  04-07 228A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1974 to 
August 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine.  In October 2005 and August 2007, the Board 
remanded the veteran's claim for additional development.


FINDING OF FACT

The veteran does not have hepatitis C that is attributable to 
his active military service.


CONCLUSION OF LAW

The veteran does not have hepatitis C that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2008).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification and development action 
needed to render a decision as to the claim on appeal has 
been accomplished.  Through October 2002 and February 2006 
notice letters, the veteran and his representative were 
notified of the information and evidence needed to 
substantiate the veteran's claim of service connection.  The 
October 2002 letter included a list of risk factors for 
hepatitis C infections.  By an August 2007 notice letter, the 
veteran was provided with the general criteria for assigning 
disability ratings and effective dates.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Although the 
complete notice was not provided until after the RO initially 
adjudicated the veteran's claim, the claim was properly re-
adjudicated in May 2008, which followed the adequate notice.  
See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).

The Board also finds that the October 2002 and February 2006 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant which evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the veteran was notified that VA was responsible for 
obtaining relevant records from any Federal agency and that 
VA would make reasonable efforts to obtain relevant records 
not held by a Federal agency, such as from a state, private 
treatment provider, or an employer.  Additionally, the notice 
letters requested the veteran to submit medical evidence, 
opinions, statements, and treatment records regarding his 
disability.  Consequently, a remand of the service connection 
issue for further notification of how to substantiate the 
claim is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issue on appeal.  The veteran's service medical records have 
been obtained and associated with the claims file, as have 
treatment records from the VA Medical Centers (VAMCs) in 
Richmond, Virginia, and Washington, D.C.  Records from the 
Social Security Administration (SSA) have also been obtained.  
Additionally, the veteran was provided VA examinations in 
connection with his claim, the reports of which are of 
record.  Furthermore, the veteran was afforded a hearing 
before the Board in August 2005, the transcript of which is 
also of record.  Thus, VA has properly assisted the veteran 
in obtaining any relevant evidence.

II. Analysis

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2007).  No compensation may 
be paid if the disability is the result of abuse of alcohol 
or drugs.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.1, 3.301 
(2007).

The veteran alleges that he has hepatitis C as result of 
active military service.  He believes that he became infected 
with hepatitis C during service.  Thus, the veteran contends 
that service connection is warranted.

VA has identified medically recognized risk factors for 
hepatitis C infection.  An April 17, 2001, letter pertaining 
to hepatitis C claims listed the following factors:  
transfusion of blood or blood products before 1992; organ 
transplant before 1992; hemodialysis; tattoos; body piercing; 
intravenous drug use (due to shared instruments); high-risk 
sexual activity (risk is relatively low); intranasal cocaine 
use (due to shared instruments); accidental exposure to blood 
products in health care workers or combat medic or corpsman 
by percutaneous (through the skin) exposure or on mucous 
membrane; and other direct percutaneous exposure to blood 
such as by acupuncture with non-sterile needles or by the 
sharing of toothbrushes or shaving razors.

Through statements and hearing testimony, the veteran has 
asserted that he experienced several risk factors during 
service, including obtaining a tattoo, intravenous drug use, 
high-risk sexual activity, and sharing toothbrushes and 
razors.

A review of the veteran's service medical records is negative 
for a diagnosis of hepatitis C or treatment of liver-related 
symptoms.  The veteran's separation examination was normal.  
However, it was noted that the veteran had a tattoo on the 
right forearm on the separation examination report.  A tattoo 
was not indicated on the veteran's entrance examination.

Post-service treatment records show that the veteran was 
diagnosed with hepatitis C through VA by 1992.  Since that 
time, the veteran has regularly received treatment for 
hepatitis C through the Richmond and Washington, D.C. VAMCs.  
Although VA treatment records reflect that the veteran has 
been asymptomatic at times, he has consistently carried a 
diagnosis of chronic hepatitis C.

In the veteran's case, the evidence establishes the existence 
of a current disability.  Additionally, the Board has no 
reason to doubt the veteran's assertions that he experienced 
several medically recognized risk factors for hepatitis C 
infection during his time in service, including obtaining a 
tattoo, intravenous drug use, high-risk sexual activity, and 
sharing toothbrushes and razors.  Nevertheless, in order for 
service connection to be warranted, the evidence must show a 
relationship between the veteran's present hepatitis C and 
his military service.

The salient question of whether the veteran's hepatitis C is 
attributable to his in-service risk factors is complicated by 
the fact that he also experienced risk factors between his 
separation from military service and the first diagnosis of 
hepatitis C.  VA treatment records, dated as early as May 
1982, document a history of polysubstance abuse from 
throughout the 1970s, 1980s, and the early 1990s.  He 
reported using intravenous drugs and sharing needles during 
this period.  During this time period, the veteran also had a 
history of having high-risk sexual activity with multiple 
partners.  Consequently, the evidence shows that the veteran 
experienced medically recognized high risk factors for 
hepatitis C infection during military service and after 
military service, but before he was clinically diagnosed with 
hepatitis C.

In June 2006, the veteran underwent VA examination in 
connection with the claim.  After a review of the claims 
file, the examiner concluded that the veteran was not 
diagnosed with hepatitis C in service, that the veteran had 
the mentioned in-service risk factors with continued drug use 
after service, that the veteran was diagnosed with hepatitis 
C in 1991, and that the veteran presently has hepatitis C.  
Yet, the examiner stated that it was impossible to say 
whether the veteran's hepatitis C was a direct result of 
service-related activities because the infection could have 
been acquired anywhere along the way-in service or after 
service.  The examiner did state that the long period of time 
between leaving the service and the diagnosis being made 
should have some significance.  However, the examiner did not 
comment on what made the period significant.  Thus, the June 
2006 VA examination report is not particularly useful in 
determining when the veteran's hepatitis C had its onset.

Pursuant to the Board's August 2007 remand, the veteran was 
scheduled for another VA examination in order to find out 
whether the veteran's hepatitis C is traceable to the 
veteran's period of military service.  In September 2007, a 
VA examination was administered confirming that the veteran 
has hepatitis C.  However, no medical opinion was provided by 
the examiner.

An additional VA examination was conducted in connection with 
the claim in February 2008.  The veteran tested positive for 
the hepatitis C virus and the examiner provided a diagnosis 
of chronic hepatitis C.  The examiner was able to refer to 
the claims file and he noted that the veteran was diagnosed 
with hepatitis A in 1983 and with hepatitis C in 1991.  A 
history of genital herpes in the 1990s was also noted.  In 
regards to the etiology of the veteran's hepatitis C, the 
examiner noted that the veteran had high risk behaviors for 
acquiring hepatitis C, in intravenous drug abuse and 
prostitutes.  The examiner noted that the high risk behavior 
occurred from the veteran's time in service until 1993.  
Significantly, the examiner opined that there is a higher 
likelihood of the veteran having acquired hepatitis C after 
he left service than before because the majority of the 
period of high risk behavior was after service, especially 
since the veteran had genital herpes in the 1990s and he did 
not have any sexually acquired disease in service.  The 
examiner concluded that it would be speculative to state when 
the infection may have been acquired, but the liver function 
tests were normal in service and abnormal later.  Thus, the 
examiner thought it was more likely that hepatitis C was 
acquired in the post-service era.

The Board finds the February 2008 VA examination report to be 
the most probative evidence regarding the onset of the 
veteran's hepatitis C.  The examiner's opinion is the only 
non-speculative competent medical nexus opinion with respect 
to any relationship between the veteran's present disability 
and his military service.  Because the examiner referred to 
the claims file, his opinion implied that the tattoo and 
sharing of razors and toothbrushes were less significant than 
the intravenous drug use and high-risk sexual activity.  
Additionally, although the examiner could not definitively 
state when the veteran became infected with hepatitis C, the 
examiner provided a persuasive opinion regarding the greater 
likelihood that the veteran acquired hepatitis C after his 
time in service.

The evidence is clear that the veteran experienced high risk 
factors for hepatitis C infection during military service.  
However, no medical professional has linked the veteran's 
disability specifically to the factors that occurred during 
service.  This includes the several VA treatment providers 
through the many years of VA treatment.  The June 2006 VA 
examiner's opinion has little probative value because he did 
not indicate even generally when the onset of hepatitis C 
likely occurred.  That examiner stated that the long period 
of time between service and the initial diagnosis had 
significance, but he did not go into further detail.  
Therefore, in consideration of the evidence of record, and in 
particular the February 2008 VA examiner's opinion with 
respect to the nexus element of the claim, the Board finds 
that the preponderance of the evidence shows that the 
veteran's hepatitis C is not attributable to his active 
military service.  Accordingly, service connection for 
hepatitis C is not warranted.

(The Board notes that no compensation may be paid if a 
disability is the result of abuse of alcohol or drugs.  
Although the veteran has a disability that was potentially 
the result of in-service drug abuse, it would have been 
improper to deny the claim solely on that basis.  Other risk 
factors, such as high-risk sexual activity would not be a bar 
to the claim.  Thus, a complete analysis of the claim was 
necessary.)

The February 2008 VA examination report did not contain the 
exact language requested by the Board in the August 2007 
remand.  Nevertheless, the examination was adequate for the 
adjudication of this claim.  The primary purpose of the 
remand was to obtain a medical opinion regarding the origin 
of the veteran's hepatitis C.  Because the examiner provided 
the necessary opinion, the examination report substantially 
complied with the instructions and further remand is not 
necessary.

The Board has considered the veteran's written contentions 
and hearing testimony with regard to his claim of service 
connection.  While the Board does not doubt the sincerity of 
the veteran's belief that his hepatitis C is related to his 
time in service, as a lay person without the appropriate 
medical training or expertise, he is not competent to provide 
a probative opinion on a medical matter-such as the etiology 
of a current disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992)).

For all the foregoing reasons, the Board finds that the claim 
of service connection for hepatitis C must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim of service connection, that doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. 
Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).




ORDER

Service connection for hepatitis C is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


